  Case 13-00754       Doc 86
                          Filed 10/23/18 Entered 10/23/18 17:41:24 Desc Main
                            Document     Page 1 of 4
                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In re:                                        )       Chapter 13
                                              )
         Victoria Michelle De La Cruz         )       Case No. 13-00754
         Julio De La Cruz                     )
                Debtor(s)                     )       Judge Jacqueline P. Cox

                                     NOTICE OF MOTION

To: All parties listed on the attached Service List

         PLEASE TAKE NOTICE that on October 29, 2018 at 9:00 a.m. or as soon thereafter as I
may be heard, I will appear before the Honorable Jacqueline P. Cox, or such other judge as may
be sitting instead, in Courtroom 680, Dirksen Federal Building, 219 S. Dearborn, Chicago
Illinois and shall then and there present Debtor’s Motion to Modify Plan and Shorten Notice, a
copy of which is attached and hereby served upon you. AT WHICH TIME AND PLACE YOU
MAY APPEAR AND BE HEARD.




                                                              By:         /s/Richard G. Fonfrias   .
                                                                             Debtor’s attorney

Fonfrias Law Group, LLC
First National Plaza
70 West Madison Avenue
Suite 1400
Chicago, IL 60602
Richard Fonfrias, J.D. Managing Partner
F: 312-624-7954
  Case 13-00754        Doc 86
                          Filed 10/23/18 Entered 10/23/18 17:41:24 Desc Main
                            Document     Page 2 of 4
                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In re:                                        )       Chapter 13
                                              )
         Victoria Michelle De La Cruz         )       Case No. 13-00754
         Julio De La Cruz                     )
                Debtor(s)                     )       Judge Jacqueline P. Cox

                 MOTION TO AUTHORIZE DEBTORS TO MODIFY PLAN

         NOW COMES, the Debtor(s) Victoria Michelle De La Cruz and Julio De La Cruz, by and
through their attorneys at Fonfrias Law Group, LLC for their Motion to Authorize Debtors to
Modify Plan on the grounds set forth below.


    1. Debtor(s) filed the above captioned voluntary petition for relief under Chapter 13 of the
         United States Bankruptcy Code on January 9, 2013.
    2. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C.§§1334 & 157. This
         is a core proceeding pursuant to 28 U.S.C. §157.
    3. The Debtors’ Chapter 13 Plan was confirmed on September 9, 2013.
    4. That the confirmed plan provides for general unsecured creditors to receive 0% of their
         timely filed claims.
    5. That Debtors listed real property commonly known as 1129 North Harvey Ave, Oak Park,
         IL 60302 on Schedule A.
    6. That U.S. Bank National Association as Trustee for Citigroup Mortgage Loan Trust, Inc
         Mortgage Pass-Through Certificates Series 2004-NCM1 (hereinafter referred to as “U.S.
         Bank) is a Creditor of the Debtor, pursuant to a note secured by a mortgage on the real
         property commonly known as 1129 North Harvey Ave, Oak Park, IL 60302.
    7. That at the time of filing, the Debtors had been offered a Home Affordable Modification
         Trial Period in which, upon successful completion, the Debtors’ mortgage would be
         modified to cure all amounts and arrearages past due (See Exhibit A).
    8. That due to the Debtors’ expectations of a successful loan modification, the arrears owed
         at the time of filing were not provided for in the Debtors’ confirmed Chapter 13 Plan.
    9. That due to the Debtors’ expectations of a successful loan modification, the confirmed
         Chapter 13 Plan provided for current monthly mortgage payments in the amount of
         $1,466.39, the amount of the Affordable Modification Trial Period.
  Case 13-00754       Doc 86
                         Filed 10/23/18 Entered 10/23/18 17:41:24 Desc Main
                           Document     Page 3 of 4
                IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

   10. That after Confirmation of the Debtors’ Chapter 13 Plan, the Debtors failed to make 3
       timely Home Affordable Modification Trial Period payments and were not granted the
       permanent loan modification.
   11. That as a result of the Debtors being denied the loan modification anticipated, the arrears
       became due and the Debtors’ current monthly mortgage payment increased.
   12. That as a result of the increased current monthly mortgage payment, plan completion
       would exceed 60 months from the date of confirmation.
   13. That the Debtors have decided that they would like to surrender the subject property.
   14. That the Debtors respectfully requests this Honorable Court allow them to amend Chapter
       13 Plan to allow Debtors to surrender the subject property in satisfaction of the secured
       claim owed to U.S. Bank.
   15. That the Debtors respectfully requests this Honorable Court allow them to further amend
       Chapter 13 Plan to remove any remaining arrears owed U.S. Bank.
   16. That if the plan is amended to allow Debtors to surrender the subject property in
       satisfaction of the secured claim owed to U.S. Bank, and remove any remaining arrears,
       the plan will complete immediately with unsecured creditors having received 2.4% of
       their timely filed claims.
   17. That the Debtor has every good faith intention of completing the reorganization Plan.
   18. Pursuant to 11 U.S.C. §1329(a), at any time after confirmation of the plan but before the
       completion of payments under such plan, the plan may be modified, upon request of the
       debtor, the trustee, or the holder of an allowed unsecured claim, to –– (1) increase or
       reduce the amount of payments on claims of a particular class provided for by the plan;
       (2) extend or reduce the time for such payments; or (3) alter the amount of the
       distribution to a creditor whose claim is provided for by the plan to the extent necessary
       to take account of any payment of such claim other than under the plan.

       WHEREFORE, the Debtors respectfully requests that this Honorable Court enter an order
granting their Motion to Authorize Debtors to Modify Plan allowing them to surrender the
property commonly known as 1129 North Harvey Ave, Oak Park, IL 60302 in satisfaction of the
secured claim owed to U.S. Bank, to remove any remaining arrears owed U.S. Bank, and
granting such other and further relief as this Court deems just.
  Case 13-00754      Doc 86
                        Filed 10/23/18 Entered 10/23/18 17:41:24 Desc Main
                          Document     Page 4 of 4
               IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION



                                               Respectfully submitted,
                                               Victoria Michelle De La Cruz and
                                               Julio De La Cruz

                                                By:       /s/Richard G. Fonfrias   .
                                                             Debtors’ attorney
Fonfrias Law Group, LLC
First National Plaza
70 West Madison Avenue
Suite 1400
Chicago, IL 60602
Richard Fonfrias, J.D. Managing Partner
F: 312-624-7954
